

SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
This Severance and Restrictive Covenant Agreement (the “Agreement”) is effective
as of the 3rd day of March, 2016 (“Effective Date”) between WEX Inc., a Delaware
corporation headquartered in South Portland, Maine (“WEX” or the “Company”) and
Roberto Simon (the “Executive”).
WHEREAS, WEX desires to employ the Executive, and the Executive agrees to become
employed by the Company, as its Chief Financial Officer, in connection with
which the Executive is expected to have significant responsibility for the
Company’s continued growth and success;
WHEREAS, as the Company’s Chief Financial Officer, Executive will be amongst
WEX’s key personnel, and will regularly have access to and receive confidential
information and trade secrets concerning all aspects of the Company’s business;
and
WHEREAS, in order to protect such confidential information and trade secrets and
incentivize Executive to remain with the Company and perform to the highest
possible standards, Executive and the Company desire to enter into this
Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
SECTION I
TERMINATION OF EMPLOYMENT
A.    Termination for Cause, by death or Disability or Resignation without Good
Reason. If the Executive’s employment ends by the Company for Cause, by a
resignation without Good Reason, or due to the Executive’s death or Disability,
Executive (or his surviving spouse, estate or personal representative, as
applicable) shall only be entitled to receive: (i) any earned but unpaid base
salary and any unused vacation accrued through and including the date of
termination; (ii) payment for legitimate unreimbursed business expenses in
accordance with the Company’s regular policies, for which Executive provided
appropriate documentation; and (iii) any vested amounts or benefits to which
Executive is then entitled under and in accordance with the terms of the benefit
plans then in effect (“Accrued Amounts”). Nothing contained herein is intended
to limit any of the Executive’s vested benefits under any WEX benefit plan or
program, including but not limited to rights with respect to stock options,
restricted stock units or long term incentive awards and, instead, such
benefits, rights or awards shall be governed by the terms of the applicable plan
or award agreement.
B.    Without Cause Termination or Resignation for Good Reason, Absent a Change
in Control. If the Executive’s employment ends due to either a Without Cause
Termination or a resignation for Good Reason in the absence of a Change in
Control, in addition to the Accrued Amounts and subject to the conditions set
forth herein, then WEX will pay the Executive (or his surviving spouse, estate
or personal representative, as applicable), the following severance benefits:
(i)    a cash payment equal to the sum of the Executive’s then current base
salary, payable in 12 equal monthly installments over a 12-month period
beginning at the time set forth in, and subject to the requirements of, Section
I(E) hereof;
(ii)     a pro-rata portion of Executive’s bonus for the year in which the
termination of employment occurred based on actual performance for the year,
payable in one lump sum at the time





--------------------------------------------------------------------------------





that bonuses are paid to other Company executives, but subject to the
requirements of Section I(E) hereof;
(iii)     a lump sum amount equal to the present value of WEX’s estimated share
of the cost of medical and dental insurance premiums for a 12-month period if
Executive (and eligible dependents, as applicable) continued on COBRA for such
period, which amount shall be paid at the time set forth in, and subject to the
requirements of, Section I(E) hereof; and
(iv)     the restricted stock unit award granted to Executive by the Company in
connection with the commencement of Executive’s employment with the Company (the
“New Hire RSU”) shall become fully vested as of the date that the Release
Agreement required by Section I(E) hereof becomes effective. For the avoidance
of doubt, only the New Hire RSU shall become vested pursuant to this section and
no other equity awards shall become vested in connection with Executive’s
employment with the Company terminating due to either a Without Cause
Termination or a resignation for Good Reason in the absence of a Change in
Control, except to the extent specifically provided otherwise in the applicable
award agreement.
C.    Without Cause Termination or Resignation for Good Reason In Connection
With a Change in Control. If the Executive’s employment ends due to either a
Without Cause Termination or a resignation for Good Reason within the time
period beginning 90 days before a Change in Control and ending 365 days after a
Change in Control, in addition to the Accrued Amounts and subject to the
conditions set forth herein, then WEX or its successor will pay the Executive
(or his surviving spouse, estate or personal representative, as applicable), the
following severance benefits:
(i)    a cash payment equal to two times Executive’s then current base salary,
payable in one lump sum at the time set forth in, and subject to the
requirements of, Section I(E) hereof,
(ii)    a cash payment equal to Executive’s target bonus for the year in which
the termination of employment occurred, payable at the time set forth in, and
subject to the requirements of, Section I(E) hereof;
(iii)     a lump sum amount equal to the present value of WEX’s estimated share
of the cost of medical and dental insurance premiums for a 24-month period if
Executive (and eligible dependents, as applicable) continued on COBRA for such
period, which amount shall be paid at the time set forth in, and subject to the
requirements of, Section I(E) hereof; and
(iv)     those of the Executive’s outstanding and unvested WEX stock options and
unvested WEX restricted stock units held by the Executive will immediately
become vested as of the date that the Release Agreement required by Section I(E)
hereof becomes effective.
D.    Definitions. For purposes of this Agreement, the following terms have the
following meanings:
(i)    “Cause” means termination because of (i) the Executive’s willful failure
to substantially perform his duties as an employee of WEX or any subsidiary
thereof (other than any such failure resulting from incapacity due to physical
or mental illness), (ii) any act of fraud, embezzlement, gross misconduct,
dishonesty or similar conduct, in each case against WEX or any subsidiary
thereof, (iii) the Executive’s conviction of or indictment for a felony or any
crime involving moral turpitude, (iv) the Executive’s gross negligence in the
performance of his duties, (v) the Executive’s knowing or negligent making of a
false certification to WEX pertaining to its


- 2 -



--------------------------------------------------------------------------------





financial statements, or (vi) the Executive’s knowing or grossly negligent
violation or threatened violation of any provision of Section III of this
Agreement or any knowing violation of WEX’s Code of Business Conduct and Ethics.
WEX will provide the Executive a written notice that describes the circumstances
being relied on for the termination with respect to this paragraph. In the event
that WEX terminates the Executive’s employment without Cause but the Company
later discovers evidence not known at the time of termination that would have
justified a termination for Cause under this paragraph, the Company may
terminate the payment of all amounts to the Executive pursuant to Section I,
excluding any Accrued Amount.
(ii)    “Good Reason” means the Executive resigns in response to: (i) any
material failure of WEX to fulfill its material obligations under this
Agreement, (ii) a material reduction in Executive’s base salary, as the same may
be increased during the period of employment, (iii) a material and adverse
change to the Executive’s positions, duties and responsibilities with or to WEX,
(iv) the relocation of the Executive’s primary business office to a location
more than 50 miles from Portland, Maine or (v) WEX’s failure to cause this
Agreement to be assumed by any successor to the business of WEX. The Executive
will provide WEX a written notice that describes the circumstances being relied
on for the termination with respect to this paragraph within sixty (60) days
after the event giving rise to the notice. WEX will have sixty (60) days after
receipt of such notice to remedy the situation prior to the resignation for Good
Reason.
(iii)     “Without Cause Termination” means termination of the Executive’s
employment by WEX other than a termination due to the Executive’s death or
Disability or for Cause.
(iv)     “Change in Control” means the happening of any of the following events
provided that such event constitutes a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i):
(a)    An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (any of which, a “Person”) resulting in such Person having
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (A) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) Any acquisition by the
Company, (C) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (D) Any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of Section I(B)(iv)(c); or
(b)    A change in the composition of the board of directors of the Company (the
“Board”) such that the individuals who, as of the Effective Date, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
member of the Board subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such, pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial


- 3 -



--------------------------------------------------------------------------------





assumption of office occurs as a result of either an actual or threatened
election contest (i.e., a solicitation of the type that was, or would have been,
subject to Rule 14a-12(c) of Regulation 14A promulgated under the Exchange Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or
(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of shares or assets of another company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock (or equity interests), and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors (or equivalent governing body, if
applicable), as the case may be, of the entity resulting from such Corporate
Transaction (including an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such entity resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock (or equity interests) of
the entity resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors (or equivalent governing body, if
applicable) except to the extent that such ownership existed prior to the
Corporate Transaction, and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Corporate Transaction; or
(d)    The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(v)    Executive be deemed to have a “Disability” if the Executive would be
entitled to benefits under the Company’s long-term disability plan then in
effect, assuming for such purpose that the Executive is actually participating
in such plan at such time. If WEX does not maintain a long-term disability plan
at the time of the Executive’s termination of employment, “Disability” shall
mean the Executive ’s inability to perform his duties and responsibilities
hereunder due to physical or mental illness that is expected to last for at
least 6 months.
E.    Conditions to Payment. All payments due to the Executive under this
Section I shall be made as soon as practicable in accordance with Section I;
provided, however, that receipt of the severance benefits set forth in Section
I.B. or Section I.C., as applicable, shall be subject to, and contingent upon,
the execution by the Executive (or his beneficiary or estate) of a separation
and release of claims agreement in a form provided by WEX (the “Release
Agreement”) and the Release Agreement becomes effective within 60 days (or such
earlier date as the Release Agreement provides) following Executive’s
termination of employment. Such Release Agreement shall not require Executive to
waive, release or limit (A) any existing rights the Executive has, or may have,
to indemnification and/or advancement of expenses (1) under the Articles or
Certificate of Incorporation, Bylaws, or other corporate governance documents of
WEX, to the extent arising out of


- 4 -



--------------------------------------------------------------------------------





(x) claims asserted other than by WEX or its affiliates or (y) claims raised
derivatively by a shareholder on behalf of WEX or its affiliates, or (2) under
applicable law, or (B) any coverage or rights to coverage the Executive may have
under insurance maintained by WEX relating to the Executive’s actions on behalf
of WEX within the scope of and during the course of his employment with WEX.

The Company will provide Executive with a copy of such Release Agreement no
later than 14 days following Executive’s termination of employment. Benefits
will be paid or commence in the first regular payroll beginning after the
Release Agreement becomes effective, subject to any delays required by Section
II; provided, however, that if the last day of the 60-day period for an
effective release falls in the calendar year following the year of Executive’s
date of termination, the severance payments will be paid or begin no earlier
than January 1 of such subsequent calendar year.
The payments due to the Executive under this Section I shall be in lieu of any
other severance benefits otherwise payable to the Executive under any severance
plan, practice, policy or program of WEX or its affiliates and/or any other
agreement or arrangement. Nothing herein shall be construed as limiting the
Executive’s entitlement to any other vested accrued benefits to which he (or his
estate if applicable) is then entitled under WEX’s applicable employee benefit
plans, including without limitation any disability or life insurance plan
benefits which may become payable.
SECTION II    
OTHER TERMS RELATING TO TERMINATION OF EMPLOYMENT
PAYMENTS; REIMBURSEMENTS; SECTION 409A EXEMPTIONS:
DELAYED PAYMENTS UNDER SECTION 409A
A.    Time of Payment. Amounts payable under Section I following Executive’s
termination of employment, other than those expressly payable on a deferred
basis that are subject to Section 409A of the Internal Revenue Code (“409A”),
will be paid (i) to the maximum extent possible under the Separation Pay Plan
Exemption (as defined in Section II(D) hereof), with the amounts subject to such
Exemption being paid no later than the last day of Executive’s second taxable
year following Executive’s taxable year in which the termination occur and (ii)
otherwise pursuant to and in compliance with the Short-Term Deferral Exemption
(as defined in Section II(C) hereof), with the amounts subject to such Exemption
being paid no later than March 15 of the calendar year following the year of
termination.
B.    Reimbursements. Any reimbursements made or in-kind benefits provided under
this Agreement shall be subject to the following conditions:
(v)    the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;
(vi)    the reimbursement of any expense shall be made no later than the last
day of Executive’s taxable year following Executive’s taxable year in which the
expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date);
(vii)    the right to reimbursement of an expense or payment of an in-kind
benefit shall not be subject to liquidation or exchange for another benefit.


- 5 -



--------------------------------------------------------------------------------





C.    Short-Term Deferral Exemption. It is intended that payments made under
this Agreement due to Executive’s termination of employment that are not
otherwise subject to 409A which are paid on or before the 15th day of the third
month following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with 409A pursuant to the
exemption for short-term deferrals set forth in Section 1.409A-l(b)(4) of the
Treasury Regulations (“Regulations”).
D.    Separation Pay Exemption. It is intended that payments made under this
Agreement due to Executive’s Without Cause Termination or resignation for Good
Reason that are not otherwise subject to 409A which do not exceed two times the
lesser of (a) the Executive’s annualized compensation (determined in accordance
with the Regulations) or (b) the maximum amount that may be taken into account
under Section 401(a)(17) of the Code ($265,000 for 2015) shall be exempt from
compliance with 409A pursuant to the exemption for separation pay set forth in
Section 1.409A-l(b)(9) of the Regulations.
E.    Six-Month Delay for Specified Employees. Anything in this Agreement to the
contrary notwithstanding, payments to be made under this Agreement upon
termination of Executive’s employment which are subject to 409A (“409A
Payments”) shall be delayed for six months following such termination of
employment if Executive is a Specified Employee as defined below on the date of
termination of employment. Any 409A Payment due within such six-month period
shall be delayed to the end of such six-month period.
(i)    The Company will adjust the 409A Payment to reflect the deferred payment
date by multiplying the payment or reimbursement by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment or reimbursement would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment or reimbursement was delayed and the denominator of which is
365.
(ii)    The Company will make the adjusted 409A Payment at the beginning of the
seventh month following Executive’s termination of employment. Notwithstanding
the foregoing, if calculation of the amounts payable by any payment date
specified in this Subsection E is not administratively practicable due to events
beyond the control of Executive (or Executive’s beneficiary or estate) and for
reasons that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with 409A and the Regulations
thereunder. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.
(iii)     “Specified Employee”. For purposes of this Agreement, a “Specified
Employee” shall mean an employee of the Company who satisfies the requirements
for being designated a “key employee” under Section 416(i)(l)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code at any time
during a calendar year, in which case such, employee shall be considered a
Specified Employee for the twelve-month period beginning on the first day of the
fourth month immediately following the end of such calendar year.
Notwithstanding the foregoing, all employees who are nonresident aliens during
an entire calendar year are excluded for purposes of determining which employees
meet the requirements of Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for such calendar year. The term
“nonresident alien” as used herein shall have the meaning set forth in
Regulations Section 1.409A- l(j). In the event of any corporate spinoff or
merger, the determination of which employees meet the requirements of Section


- 6 -



--------------------------------------------------------------------------------





416(i)(l)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for any calendar year shall be determined in accordance with
Regulations Section 1.409A-l(i)(6).
SECTION III    
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
A.    Cooperation with Legal Claims. The Executive will, with reasonable notice
during or after the period of employment, furnish information as may be in his
possession and reasonably cooperate with WEX and its affiliates as may
reasonably be requested in connection with any claims or legal action in which
WEX or any of its affiliates is or may become a party, except to the extent such
notice or cooperation is prohibited by law. The foregoing shall not unreasonably
interfere with the Executive’s duties to any successor employer and the Company
shall reimburse the Executive for any reasonable expenses incurred for providing
such assistance.
B.    Protection of Confidential Information.
(vi)    Acknowledgement. The Company and the Executive acknowledge that the
services to be performed by the Executive under this Agreement are unique and
extraordinary and that, as a result of the Executive’s employment, the Executive
will be in a relationship of confidence and trust with the Company and will come
into possession of Confidential Information (as defined below) that is (1) owned
or controlled by the Company, (2) in the possession of the Company and belonging
to third parties or (3) conceived, originated, discovered or developed, in whole
or in part, by the Executive. “Confidential Information” means trade secrets and
other confidential or proprietary business, technical, personnel or financial
information, whether or not the Executive’s work product, in written, graphic,
oral, electronic or other tangible or intangible forms, including
specifications, samples, records, data, computer programs, drawings, diagrams,
models, customer names, business or mailing addresses, ID’s or e-mail addresses,
business or marketing plans, studies, analyses, projections and reports,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and software systems and processes.
Any Confidential Information that is not readily available to the public shall
be considered to be a trade secret and confidential and proprietary, even if it
is not specifically marked as such, unless the Company advises the Executive
otherwise in writing.
(vii)    Nondisclosure. The Executive agrees that the Executive will keep the
Confidential Information in strictest confidence and trust, and will not,
without the prior written consent of the Company, directly or indirectly, use or
disclose Confidential Information to any person, during or after the Executive’s
employment, except as may be necessary in the ordinary course of performing the
Executive’s duties under this Agreement. This Section III(B) shall apply
indefinitely, both during and after the Executive’s employment.
(viii)     Surrender. The Executive agrees that, at the earliest of a request by
the Company or in the event of the termination of the Executive’s employment for
any reason, at any time, the Executive will immediately deliver to the Company
all property belonging to the Company, including documents and materials of any
nature pertaining to the Executive’s work with the Company, and will not take
with the Executive any documents or materials of any description, or any
reproduction thereof of any description, containing or pertaining to any
Confidential Information. It is understood that the Executive is free to use
information that is in the public domain, but not as a result of a breach of
this Agreement.


- 7 -



--------------------------------------------------------------------------------





C.    Restrictions.
(i)    Executive agrees that, during the Executive’s employment with WEX and for
a period of 12 months following the end of that employment for any reason (the
“Restricted Period”), Executive shall not, whether directly or indirectly, for
himself or in association with others:
(a)    Make any statements or perform any acts intended or reasonably calculated
to advance the interest of any existing or prospective Competing Enterprise or
in any way to injure the interests of or disparage WEX or any of its affiliates,
except to the extent permitted by law;
(b)     Contact, call on, provide advice to, solicit, take away, or divert,
and/or influence or attempt to influence any customers, clients, strategic
partners and/or suppliers of the Company or any of its affiliates;
(c)    Solicit or induce, or attempt to solicit or induce, any employee of WEX
to leave the employ of the Company or take any action to assist any subsequent
employer or any other entity in soliciting or inducing any other WEX employee to
leave the employ of the Company; or hire or employ, or assist in the hire or
employment of, whether as an employee or independent contractor, any individual
employed by the Company within 90 days preceding that individual’s hire by
Executive or his subsequent employer;
(d)    Become employed by, render services to (whether for compensation or
otherwise), own or hold a proprietary interest in, manage, operate, or control,
or join or participate in the ownership, management, operation or control of, or
furnish any capital to or be connected in any manner with, any Competing
Enterprise; and/or
(ii)    For purposes of this Section III.C., a “Competing Enterprise” means any
entity, organization or person engaged, or planning to become engaged, in
substantially the same or similar business to that being conducted or actively
and specifically planned to be conducted during Simon’s employment with Company
or within six (6) months after Simon’s termination of employment with Company
and all of its affiliates and/or subsidiaries, owned or controlled. It includes,
without limitation: (i) the business of developing, managing, operating,
marketing, processing, financing, or otherwise being involved in providing any
products or services relating to transaction or payment processing, including
those for the benefit of fleets; travel; healthcare; education; payroll; or,
benefits through charge cards, credit cards, procurement cards or any other form
of payment services or electronic commerce; (ii) the sale, distribution or
publication of petroleum product pricing or management information or other
products or services currently sold or to the best of his knowledge contemplated
to be sold by the Company or any of its owned or controlled affiliates and/or
subsidiaries, and (iii) the business of developing, managing, operating,
marketing, processing, financing, or otherwise being involved in providing
travel, entertainment and purchasing credit cards. The restrictions in this
paragraph will not apply to employment by or the rendering of services to
businesses that sell fuel or convenience items if those businesses are not
directly competing with Company or its affiliates and/or subsidiaries, owned or
controlled. The restrictions in this Section shall not be construed to prevent
the Executive from working for a business entity that does not compete with
Company or its subsidiaries simply because the entity is affiliated with a
Competing Enterprise, so long as the entity is operationally separate and
distinct from the Competing Enterprise and the Executive’s job responsibilities
at that entity are unrelated to the Competing Enterprise. The Executive
acknowledges that Company’s and its affiliates’ and/or subsidiaries’ businesses
are conducted internationally and agrees that the provisions in Section
III.C.(i)(d), shall operate wherever the Company conducts business.


- 8 -



--------------------------------------------------------------------------------





(iii)     For purposes of this Section III.C., a “proprietary interest” means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity or ownership of more than 1% of
any class of equity interest in a publicly-held company and the term “affiliate”
when used with respect to WEX will include without limitation all subsidiaries
of WEX.
D.    The Executive hereby acknowledges that damages at law may be an
insufficient remedy to WEX if the Executive violates the terms of this Section
III and that WEX will be entitled, upon making the requisite showing, to seek
injunctive and/or other equitable relief in any court of competent jurisdiction
to restrain the breach of or otherwise to specifically enforce any of the
covenants contained in this Section III without the necessity of showing any
actual damage or that monetary damages would not provide an adequate remedy and
without posting bond (except as otherwise required by law). Such right to an
injunction will be in addition to, and not in limitation of, any other rights or
remedies WEX may have. Without limiting the generality of the foregoing, neither
party will oppose any motion the other party may make for any expedited
discovery or hearing in connection with any alleged breach of this Section III.
E.    The Executive agrees that the restrictions contained in this Section III
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, that
they are fair and reasonably required for the protection of the Company, and
that WEX would not have entered into this Agreement.
F.    The Executive agrees that during the Restricted Period, the Executive will
give notice to WEX of each new business activity the Executive plans to
undertake, at least (10) business days prior to beginning any such activity. The
notice shall state the name and address of the individual, corporation,
association or other entity or organization (“Entity”) for whom such activity is
undertaken and the name of the Employee’s business relationship or position with
the entity. The Executive further agrees to provide WEX with other pertinent
information concerning such business activity as the Company may reasonably
request in order to determine the Executive’s continued compliance with his
obligations under this Agreement. The Executive agrees to provide a copy of this
Agreement to all person and Entities with whom the Executive seeks to be hired
or do business before accepting employment or engagement with any of them.
G.    This Section III will continue in full force in accordance with its terms
notwithstanding any termination of Executive’s employment. The Executive agrees
that any change or changes in his duties, salary or compensation after the
signing of this Agreement shall not affect the validity or scope of this
Agreement.
SECTION IV    
MITIGATION
The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates or by offset against any amount
claimed to be owed by the Executive to WEX, or otherwise. The parties’
respective obligations hereunder shall be absolute and unconditional and shall
not be affected by any circumstances, including without limitation any setoff,
counterclaim, recoupment, defense or other right which the other party hereto
may have.


- 9 -



--------------------------------------------------------------------------------





SECTION V    
TAXATION
The Executive acknowledges and agrees that WEX may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation. Anything in this Agreement to the contrary notwithstanding, the
terms of this Agreement shall be interpreted and applied in a manner consistent
with the requirements of Section 409A of the Code and the Regulations so as not
to subject Executive to the payment of any tax or interest which may be imposed
under such section, and the Company shall have no right to accelerate or make
any payment under this Agreement to the extent such action would subject
Executive to the payment of any tax or interest under such section. If all or a
portion of the benefits and payments provided under this Agreement constitute
taxable income to Executive for any taxable year that is prior to the taxable
year in which such payments and/or benefits are to be paid to Executive, as a
result of the Agreement’s failure to comply with the requirements of Section
409A of the Code and the Regulations, the applicable payment or benefit shall be
paid immediately to Executive to the extent such payment or benefit is required
to be included in income.
SECTION VI    
EFFECT OF PRIOR AGREEMENTS
This Agreement will supersede any prior agreement between the Executive on the
one hand, and WEX (or any of its affiliates or parents) on the other hand
concerning the subject matter hereof and any such prior agreement will be deemed
terminated without any remaining obligations of either party thereunder.
SECTION VII    
CONSOLIDATION, MERGER OR SALE OF ASSETS
Nothing in this Agreement will preclude WEX from consolidating or merging into
or with, or transferring all or substantially all of its assets to, another
corporation that assumes this Agreement and all obligations and undertakings of
WEX hereunder. Upon such a consolidation, merger or sale of assets the term
“WEX” will mean the other corporation and this Agreement will continue in full
force and effect.
SECTION VIII    
MODIFICATION, WAIVER, TERMINATION AND SURVIVAL
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except when waived in writing by the party charged with waiver. A waiver
will operate only as to the specific term or condition waived and will not
constitute a waiver for the future or have any impact on anything other than
that which is specifically waived. Notwithstanding the above, the Company may
unilaterally terminate this Agreement by providing at least 3 months prior
written notice to the Executive of such termination and in which case this
Agreement shall have no further effect from and after the effective date of
termination specified in such notice; provided, however, that the provisions of
Section III A, B, D, E and F (“Other Duties of the Executive During and After
the Period of Employment”), Section VII (“Consolidation, Merger or Sale of
Assets”), Section VIII (“Modification, Waiver, Termination and Survival”),
Section IX (“Governing Law”), Section XI (“Not An Employment Contract”) and
Section XII (“Separability; Interpretation”) shall continue in full force in
accordance with their terms notwithstanding such termination of the Agreement.


- 10 -



--------------------------------------------------------------------------------





SECTION IX    
GOVERNING LAW
This Agreement has been executed and delivered in the State of Maine and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.
SECTION X    
ARBITRATION
A.    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section III for which WEX
may, but will not be required to, seek injunctive relief) will be finally
settled by binding arbitration in accordance with the Federal Arbitration Act
(or if not applicable, the applicable state arbitration law) as follows: Any
party who is aggrieved will deliver a written notice to the other party setting
forth the specific points in dispute. Any points remaining in dispute twenty
(20) days after the giving of such written notice may be submitted by either
party, upon ten (10) days prior written notice to the other party, to
arbitration in Portland, Maine, to the American Arbitration Association, before
a single arbitrator appointed in accordance with the arbitration rules of the
American Arbitration Association, National Rules for the Resolution of
Employment Disputes, modified only as herein expressly provided. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.
B.    The decision of the arbitrator on the points in dispute will be final, and
binding, and judgment on the award may be entered in any court having
jurisdiction thereof.
C.    Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion his/her fees and expenses as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator will be borne equally by each party, and each party will bear the
fees and expenses of its or his own attorney.
D.    The parties agree that this Section X has been included to rapidly and
inexpensively resolve any disputes between them, with respect to this Agreement,
and that this Section X will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award, or matters
covered by Section III. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive any and all right to a trial by jury in or with
respect to such litigation and do hereby consent to the jurisdiction of the
appropriate court within the State of Maine.
E.    The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.
SECTION XI    
NOT AN EMPLOYMENT CONTRACT
The Executive acknowledges that this Agreement does not constitute a contract of
employment and does not imply that the Company will continue the Executive’s
employment for any period of time.


- 11 -



--------------------------------------------------------------------------------





SECTION XII    
SEPARABILITY; INTERPRETATION
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held by any court of competent
jurisdiction or arbitrator to be invalid or unenforceable in any respect, in
whole or in part, such finding will in no way affect the validity or
enforceability of any other provision of this Agreement. The parties hereto
further agree that if any court of competent jurisdiction or arbitrator deems
any provision to be invalid or unenforceable (including, without limitation, any
provision in Section III), such provision will be deemed modified so that it
will be enforced to the greatest extent permissible under law, and to the extent
that any court of competent jurisdiction or arbitrator determines any
restriction herein to be unreasonable in any respect, such court may limit this
Agreement to render it reasonable in the light or the circumstances in which it
was entered into and specifically enforce this Agreement as limited.
IN WITNESS WHEREOF, the undersigned have executed this Agreement this 3rd day of
March, 2016 and effective as of the date first above written.
WEX Inc.


/s/ Melissa D. Smith
By: Melissa D. Smith
Title: Chief Executive Officer






/s/ Roberto Simon
Roberto Simon Rabanal




- 12 -

